Exhibit 10.37

Amendment No. 7

to the

Airbus A330 Purchase Agreement

dated as of October 2, 2007

between

AIRBUS S.A.S.

and

US AIRWAYS, INC.

This Amendment No. 7 to the Airbus A330 Purchase Agreement between Airbus S.A.S.
and US Airways, Inc. (this “Amendment”) is entered into as of December 20, 2013,
by and between Airbus S.A.S., a société par actions simplifiée, organized and
existing under the laws of the Republic of France, having its registered office
located at 1, rond-point Maurice Bellonte, 31700 Blagnac, France (the “Seller”),
and US Airways, Inc., a corporation organized and existing under the laws of the
State of Delaware, United States of America, having its principal corporate
offices located at 111 West Rio Salado Parkway, Tempe, Arizona 85281, U.S.A.
(the “Buyer”).

W I T N E S S E T H

WHEREAS, the Buyer and the Seller entered into an Airbus A330 Purchase Agreement
dated as of October 2, 2007, which agreement, as previously amended by and
supplemented with all Exhibits, Appendices, Letter Agreements and amendments,
including Amendment No. 1 dated as of November 15, 2007, Amendment No. 2 dated
as of October 20, 2008 (“Amendment No. 2”), Amendment No. 3 dated as of
January 16, 2009, Amendment No. 4 dated as of July 23, 2009, Amendment No. 5
dated as of November 20, 2009, and Amendment No. 6 dated as of May 3, 2013 (the
“Agreement”), relates to the sale by the Seller and the purchase by the Buyer of
certain Airbus A330 model aircraft;

WHEREAS, pursuant to, inter alia, (i) Amendment No. 2, (ii) Amendment No. 2 to
the Amended and Restated Airbus A320 Family Purchase Agreement, and
(iii) Amendment No. 1 to the Amended and Restated Airbus A350 XWB Purchase
Agreement, each dated as of October 20, 2008, the *****, in exchange for the
Buyer’s agreement to amend, among other things, certain provisions of the
Aggregate Agreements (as defined in Amendment No. 2) including the *****;

WHEREAS, the Buyer has ***** (as defined in Amendment No. 2)) under this
Agreement, and *****; and

WHEREAS, the Buyer and the Seller have agreed to amend certain terms of the
Agreement as set forth herein.

 

***** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

USA – Amendment No. 7 to

Airbus A330 Purchase Agreement

  EXECUTION           1   CONFIDENTIAL AND PRIVILEGED        



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof,” and “hereunder” and words of similar import refer to this Amendment.

 

1. TERMINATION EVENT

Clause 21.1(11) of the Agreement is hereby amended and restated to read in its
entirety as follows:

QUOTE

INTENTIONALLY LEFT BLANK.

UNQUOTE

 

2. *****

Clause 22.14 of the Agreement is hereby amended and restated to read in its
entirety as follows:

QUOTE

INTENTIONALLY LEFT BLANK.

UNQUOTE

 

3. EFFECT OF AMENDMENT

 

3.1 The provisions of this Amendment constitute a valid amendment to the
Agreement and the Agreement will be deemed to be amended to the extent herein
provided and, except as specifically amended hereby, will continue in full force
and effect in accordance with its original terms. This Amendment supersedes any
previous understandings, commitments or representations whatsoever, whether oral
or written, related to the subject matter of this Amendment.

 

3.2 Both parties agree that this Amendment will constitute an integral,
nonseverable part of the Agreement, that the provisions of the Agreement are
hereby incorporated herein by reference, and that this Amendment will be
governed by the provisions of the Agreement, except that if the Agreement and
this Amendment have specific provisions that are inconsistent, the specific
provisions contained in this Amendment will govern.

 

4. CONFIDENTIALITY

This Amendment is subject to the confidentiality provisions set forth in Clause
22.7 of the Agreement.

 

***** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

USA – Amendment No. 7 to

Airbus A330 Purchase Agreement

  EXECUTION           2   CONFIDENTIAL AND PRIVILEGED        



--------------------------------------------------------------------------------

5. GOVERNING LAW

The governing law shall be as set forth in Clause 22.4 of the Agreement.

 

6. COUNTERPARTS

This Amendment may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

 

***** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

USA – Amendment No. 7 to

Airbus A330 Purchase Agreement

  EXECUTION           3   CONFIDENTIAL AND PRIVILEGED        



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

 

US AIRWAYS, INC.

    AIRBUS S.A.S.

By:

        By:    

Its:

        Its:    

 

***** CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 

USA – Amendment No. 7 to

Airbus A330 Purchase Agreement

  EXECUTION             CONFIDENTIAL AND PRIVILEGED        